ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Magnum Inc.                                  )     ASBCA No. 59592
                                             )
Under Contract No. DACA51-03-C-0027          )

APPEARANCE FOR THE APPELLANT:                       Lane F. Kelman, Esq.
                                                     Cohen Seglias Pallas Greenhall & Furman PC
                                                     Philadelphia, PA

APPEARANCES FOR THE GOVERNMENT:                    Thomas H. Gourlay, Jr., Esq.
                                                    Engineer Chief Trial Attorney
                                                   Lorraine C. Lee, Esq.
                                                   H. Weston Miller, Esq.
                                                    Trial Attorneys
                                                    U.S. Army Engineer District, New York

               OPINION BY ADMINISTRATIVE JUDGE STEMPLER

        It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' joint motion, that the appeal is sustained. In the nature of a consent judgment,
the Board makes a monetary award to appellant in the amount of $675,000. This amount
is inclusive of interest. No further interest shall be paid.

      Dated: 3 August 2015
                                                    ,,,.,,., ~.
                                                              ,/"'/.·--?
                                                                     /                      /   ///
                                                  ;;'./>/                  /   ""   );'"""7~/.-?"'-7-'-,hl/_/,,,.._¢
                                                                                                        __-,/l-l:___


                                                 ///1~~~
                                                 MARK N. STEMPLER
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

I conc.ur

~\~
 c17
RICHARD SHACKLEFORD
Administrative Judge                             Administrative Judge
Vice Chairman                                    Armed Services Board
Armed Services Board                             of Contract Appeals
of Contract Appeals
        I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 59592, Appeal of Magnum
Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                           2